DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1 and 13 have been amended, Claims 19 and 20 have been cancelled, and claims 21-24 have been added as per the amendment filed on 10/27/2022.
Currently Claims 1-10, 13-18, and 21-24 are pending and prosecuted.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy.

Regarding Claim 1, Itoh discloses a multi-touch sensor panel (Abstract; a coordinate input device), comprising: 
a first substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side); 
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17); 
a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat and allows for the plurality of first and second traces to be formed on top of each other); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric planarization layer on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors on the back side of the first substrate for detecting one or more touches on the front side of the first substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a second substrate coupled to the first substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components.).
Itoh doesn’t explicitly teach a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces
the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces; and
a housing including a bezel;
wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal races.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Abstract; col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Colgan in order to provide the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh and Colgan doesn’t explicitly teach Itoh doesn’t explicitly teach a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal races.
Philipp et al., US Patent Publication 2007/0062739, teaches wherein the electrodes of a capacitive touch panel comprises of ITO and are connected to drive and sense units 6 and 8 via drive and sense wires that comprise of conventional copper wiring (Figure 1A and 1B; [0040-0043];). The examiner considers the drive and sense wires to be arranged in a “border area” that excludes the area occupied by the row and column electrodes X1-X2, and Y1-Y4.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Colgan to further include the teachings of Philipp in order to provide a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Philipp teaches that conventional copper wiring used to connect the electrodes to their respective channels provides a lower resistance connection than would generally be obtainable using ITO (Philipp: [0041]; [0045]).
However, the combination of Itoh, Colgan, and Philipp doesn’t explicitly teach a housing including a bezel;
wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal traces.
Gettemy et al., US Patent Publication 2008/0074400, discloses an enclosure/touch screen assembly (housing) that comprises of a supporting structure 105 (bezel) with a step-down corner 150 that exhibits a bezel like appearance. The support structure is used to conceal traces 180 (Figure 1; [0006-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, and Philipp to further include the teachings of Gettemy in order to provide housing including a bezel; wherein the bezel positioned over the plurality of metal traces to hide the metal traces. The motivation to combine these analogous arts is because Gettemy describes a  enclosure/touch screen assembly being held in place by the supporting structure 105 which also provides the benefit of conceals components of the digitizer (Gettemy: [0006]; [0008];).
Therefore, the combination of Itoh, Colgan, Philipp, and Gettemy teaches wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal traces (Itoh: Figure 5; [0048]; Gettemy: Figure 1; [0006-0008]; the supporting structure 105 holds the touch screen in place, thus it is coupled to the transparent resin substrate, and conceals the copper traces)

Regarding Claim 2, The combination of Itoh, Colgan, Philipp, and Gettemy teaches wherein the plurality of first traces and the plurality of second traces are oriented to cross over each other at crossover locations separated by the dielectric planarization layer, the crossover locations forming mutual capacitance sensors for detecting one or more touches on the front side of the first substrate (Itoh: Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” (the crossover locations forming mutual capacitance sensors) which are used for detecting finger or pen positions).  

Regarding Claim 3, The combination of Itoh, Colgan, Philipp, and Gettemy teaches further comprising a plurality of third traces formed on the back side of the first substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 4, The combination of Itoh, Colgan, Philipp, and Gettemy teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Regarding Claim 10, The combination of Itoh, Colgan, Philipp, and Gettemy doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	At the time of the invention, there has been a recognized need or problem in the art to have a material that is capable of being used as the transparent conductive electrodes in an input device.
	There were a finite number of identified and predictable potential solutions to the recognized need or problem which were to have the material used for the first and second transparent conductive elements be the same or different from each other.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide the input device with transparent conductive electrodes capable of being utilized in an input device.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, The combination of Itoh, Colgan, Philipp, and Gettemy doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	However, since the applicant has failed to disclose having the first and second transparent conductive material be different from each other provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide wherein the material for the first and second transparent conductive electrodes be different from each other.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 5, The combination of Itoh, Colgan, Philipp, and Gettemy doesn’t explicitly teach further comprising a display module coupled to the second substrate.  
	However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Philipp, and Gettemy to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 6, The combination of Itoh, Colgan, Philipp, Gettemy, and Abileah teaches wherein an air gap is disposed between the second substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).  

Regarding Claim 7, The combination of Itoh, Colgan, Philipp, Gettemy, and Abileah teaches further comprising anti-reflective material formed over the second substrate and over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Choo et al., US Patent Publication 2007/0229479, henceforth known as Choo.

Regarding Claim 8, The combination of Itoh, Colgan, Philipp, and Gettemy teaches further comprising a passivation layer formed over the plurality of second traces.  
Choo et al., US Patent Publication 2007/0229479, teaches having a passivation layer formed on a transparent electrode layer to protect various underlying layers ([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Philipp, and Gettemy  to further include the teachings of Choo such that a passivation layer is formed over the transparent electrodes 16b in order to provide further comprising a passivation layer formed over the plurality of second traces. The motivation to combine these arts is because Choo teaches protecting the various underlying layers, such as a transparent electrode layer, from which the passivation layer is formed on (Choo: [0054];).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, and in further view of Dhawan, US Patent 4771138.

Regarding Claim 9, The combination of Itoh, Colgan, Philipp, and Gettemy doesn’t explicitly teach the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. 
	However, Dhawan, US Patent 4771138, teaches the use of a ground or shield electrode which is separated from the coupling electrode 30 by a dielectric spacer, for shielding the coupling electrode form interference (Figure 2; col. 3, ll. 56-60; Claim 8;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Philipp, and Gettemy to further include the teachings of Dhawan in order to provide the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. The motivation to combine these analogous arts is because Dhawan teaches using a spacer between a shielding electrode and a coupling electrode for shielding the coupling electrode from interference (Dhawan: col. 3, ll. 56-60; Claim 8;)
	 
	
Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903.

Regarding Claim 13, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat);
a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has thickness (first thickness), disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat and allows for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication (configured for planarizing the plurality of first traces)); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric planarization layer on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).
However, the combination of Itoh and Tanabe doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh, Tanabe, and Colgan doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.

Philipp et al., US Patent Publication 2007/0062739, teaches wherein the electrodes of a capacitive touch panel comprises of ITO and are connected to drive and sense units 6 and 8 via drive and sense wires that comprise of conventional copper wiring (components) (Figure 1A and 1B; [0040-0043];). The examiner considers the drive and sense wires to be “components” that are arranged in a “border area” that excludes the area occupied by the row and column electrodes X1-X2, and Y1-Y4.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan to further include the teachings of Philipp in order to provide one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Philipp teaches that conventional copper wiring used to connect the electrodes to their respective channels provides a lower resistance connection than would generally be obtainable using ITO (Philipp: [0041]; [0045]).
However, the combination of Itoh, Tanabe, Colgan, and Philipp doesn’t explicitly teach a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Gettemy et al., US Patent Publication 2008/0074400, discloses an enclosure/touch screen assembly (housing) that comprises of a supporting structure 105 (bezel) with a step-down corner 150 that exhibits a bezel like appearance. The support structure is used to conceal traces 180 (Figure 1; [0006-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, and Philipp to further include the teachings of Gettemy in order to provide housing including a bezel; wherein the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem. The motivation to combine these analogous arts is because Gettemy describes an enclosure/touch screen assembly being held in place by the supporting structure 105 which also provides the benefit of conceals components of the digitizer (Gettemy: [0006]; [0008];).
Therefore, the combination of Itoh, Tanabe, Colgan, Philipp, and Gettemy teaches wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem (Itoh: Figure 5; [0048]; Gettemy: Figure 1; [0006-0008]; the supporting structure 105 holds the touch screen in place, thus it is coupled to the transparent resin substrate, and conceals the copper traces)


Regarding Claim 14, The combination of Itoh, Tanabe, Colgan, Philipp, and Gettemy teaches further comprising a plurality of third traces formed on the back side of the cover substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 15, The combination of Itoh, Tanabe, Colgan, Philipp, and Gettemy teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Claims 16-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 16, The combination of Itoh, Tanabe, Colgan, Philipp, and Gettemy doesn’t explicitly disclose  further comprising a display module coupled to the PET substrate. 
However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Philipp, and Gettemy to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 17, The combination of Itoh, Tanabe, Colgan, Philipp, Gettemy, and Abileah teaches wherein an air gap is disposed between the PET substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).    

Regarding Claim 18, The combination of Itoh, Tanabe, Colgan, Philipp, Gettemy, and Abileah teaches further comprising anti-reflective material formed over the PET substrate and also over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).   

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Maag et al., US Patent Publication 2007/0236618, henceforth known as Maag.

Regarding Claim 21, The combination of Itoh, Colgan, Philipp, and Gettemy doesn’t explicitly teach wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel.
However, Maag teaches that a transparent touch screen construction can include filler materials, such as an optical adhesive as a laminating adhesive, disposed over the substrate and the layer stacks, so that additional substrates are laminated to the construction. Where the additional substrates may also include sensing elements composed of layer stacks ([0004]; [0027-0028];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of  Itoh, Colgan, Philipp, and Gettemy to further include the teachings of Maag in order to provide wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel. The motivation to combine these arts is to because Maag teaches the use of an optical adhesive in the construction of a transparent touch screen for bonding one element to another (Maag: [0004]; [0027];).


Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Hirano et al., US Patent 5790106, henceforth known as Hirano.

Regarding Claim 22, The combination of Itoh, Colgan, Philipp, and Gettemy doesn’t explicitly teach further comprising:
	One or more components of a sensor panel subsystem formed in the border area of the first substrate and connected to one or more of the plurality of metal traces the plurality of first traces and the plurality of second traces;
	Wherein the bezel is positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	Hirano et al., US Patent 5790106, discloses circuit components, which comprises of multiplexors, amplifying circuits, filter circuits, A/D converters, CPU, and oscillation circuit are mounted on a periphery (border area) of the glass substrate, out of the way of the X and Y electrodes. The circuit components are connected between the X and Y electrodes and the host computer 16 via a cable (not shown) (Figure 2; col. 4, ll. 35-63;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Philipp, and Gettemy to further include the teachings of Hirano in order to provide one or more components of a sensor panel subsystem formed in the border area of the first substrate and connected to one or more of the plurality of metal traces the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Hirano teaches mounting the circuit components of a coordinate input apparatus on the same substrate as electrodes, but on the periphery of the electrodes (Hirano: col. 4, ll. 60-63;).
	The combination of Itoh, Colgan, Philipp, Gettemy, and Hirano doesn’t explicitly teach wherein the bezel is positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the circuit components be arranged underneath the supporting structure so that it hides the circuit components, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japiske, 86 USPQ 70.
Therefore, the claimed subject matter of, “wherein the bezel is positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem” would have been obvious to one of ordinary skill in the art.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655 , in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Maag et al., US Patent Publication 2007/0236618, henceforth known as Maag.

Regarding Claim 23, The combination of Itoh, Tanabe, Colgan, Philipp, and Gettemy doesn’t explicitly teach wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel.
However, Maag teaches that a transparent touch screen construction can include filler materials, such as an optical adhesive as a laminating adhesive, disposed over the substrate and the layer stacks, so that additional substrates are laminated to the construction. Where the additional substrates may also include sensing elements composed of layer stacks ([0004]; [0027-0028];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of  Itoh, Tanabe, Colgan, Philipp, and Gettemy to further include the teachings of Maag in order to provide wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel. The motivation to combine these arts is to because Maag teaches the use of an optical adhesive in the construction of a transparent touch screen for bonding one element to another (Maag: [0004]; [0027];).


Claim 13 and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655 , in further view of Colgan et al., US Patent 6057903, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Hirano et al., US Patent 5790106, henceforth known as Hirano.

Regarding Claims 13 and 24, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat);
a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has thickness (first thickness), disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat and allows for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication (configured for planarizing the plurality of first traces)); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric planarization layer on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).
However, the combination of Itoh and Tanabe doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem;
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh, Tanabe, and Colgan doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem;
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Philipp et al., US Patent Publication 2007/0062739, teaches wherein the electrodes of a capacitive touch panel comprises of ITO and are connected to drive and sense units 6 and 8 via drive and sense wires that comprise of conventional copper wiring (metal traces) (Figure 1A and 1B; [0040-0043];). The examiner considers the drive and sense wires to be “components” that are arranged in a “border area” that excludes the area occupied by the row and column electrodes X1-X2, and Y1-Y4.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan to further include the teachings of Philipp in order to provide a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Philipp teaches that conventional copper wiring used to connect the electrodes to their respective channels provides a lower resistance connection than would generally be obtainable using ITO (Philipp: [0041]; [0045]).
However, the combination of Itoh, Tanabe, Colgan, and Philipp doesn’t explicitly teach a housing including a bezel;
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Gettemy et al., US Patent Publication 2008/0074400, discloses an enclosure/touch screen assembly (housing) that comprises of a supporting structure 105 (bezel) with a step-down corner 150 that exhibits a bezel like appearance. The support structure is used to conceal traces 180 (Figure 1; [0006-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, and Philipp to further include the teachings of Gettemy in order to provide housing including a bezel; wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces. The motivation to combine these analogous arts is because Gettemy describes an enclosure/touch screen assembly being held in place by the supporting structure 105 which also provides the benefit of conceals components of the digitizer (Gettemy: [0006]; [0008];).
Therefore, the combination of Itoh, Tanabe, Colgan, Philipp, and Gettemy teaches wherein the cover substrate is coupled to the bezel (Itoh: Figure 5; [0048]; Gettemy: Figure 1; [0006-0008]; the supporting structure 105 holds the touch screen in place, thus it is coupled to the transparent resin substrate, and conceals the copper traces)
	However, the combination of Itoh, Tanabe, Colgan, Philipp, and Gettemy doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	Hirano et al., US Patent 5790106, discloses circuit components, which comprises of multiplexors, amplifying circuits, filter circuits, A/D converters, CPU, and oscillation circuit are mounted on a periphery (border area) of the glass substrate, out of the way of the X and Y electrodes. The circuit components are connected between the X and Y electrodes and the host computer 16 via a cable (not shown) (Figure 2; col. 4, ll. 35-63;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Philipp, and Gettemy to further include the teachings of Hirano in order to provide one or more components of a sensor panel subsystem formed in the border area of the first substrate and connected to one or more of the plurality of metal traces the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Hirano teaches mounting the circuit components of a coordinate input apparatus on the same substrate as electrodes, but on the periphery of the electrodes (Hirano: col. 4, ll. 60-63;).
	The combination of Itoh, Tanabe, Colgan, Philipp, Gettemy, and Hirano doesn’t explicitly teach wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the circuit components be arranged underneath the supporting structure so that it hides the circuit components, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japiske, 86 USPQ 70. 
	Therefore, the claimed subject matter of, “wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem” would have been obvious to one of ordinary skill in the art.

	


Claims 1-4, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, and in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400.

Regarding Claim 1, Itoh discloses a multi-touch sensor panel (Abstract; a coordinate input device), comprising: 
a first substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side); 
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17); 
a dielectric layer formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has a thickness (first thickness) disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric layer on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors on the back side of the first substrate for detecting one or more touches on the front side of the first substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a second substrate coupled to the first substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components.) , 
Itoh doesn’t explicitly teach a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces,
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces
the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces; and
a housing including a bezel;
wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal races.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Abstract; col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Colgan in order to provide the second substrate having a sheet of conductive material formed thereon for shielding the first plurality of first races and the plurality of second traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh and Colgan doesn’t explicitly teach a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces; and 
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal traces.
However, the combination of Itoh, and Colgan doesn’t explicitly teach where the dielectric layer is a dielectric planarization layer.
Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric layer is a dielectric planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).
	Therefore, the combination of Itoh, Colgan, and Harley teaches a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces (Itoh: Figure 4 and 5; [0047-0049]; Harley: [0048] a flat substrate 16, which inherently has thickness (first thickness) and is a planarization layer, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers allowing for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication, as being configured for planarizing the plurality of first traces).
	However, the combination of Itoh, Colgan, and Harley doesn’t explicitly teach a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal races.
Philipp et al., US Patent Publication 2007/0062739, teaches wherein the electrodes of a capacitive touch panel comprises of ITO and are connected to drive and sense units 6 and 8 via drive and sense wires that comprise of conventional copper wiring (Figure 1A and 1B; [0040-0043];). The examiner considers the drive and sense wires to be arranged in a “border area” that excludes the area occupied by the row and column electrodes X1-X2, and Y1-Y4.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, and Harley to further include the teachings of Philipp in order to provide a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Philipp teaches that conventional copper wiring used to connect the electrodes to their respective channels provides a lower resistance connection than would generally be obtainable using ITO (Philipp: [0041]; [0045]).
However, the combination of Itoh, Colgan, Harley, and Philipp doesn’t explicitly teach a housing including a bezel;
wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal traces.
Gettemy et al., US Patent Publication 2008/0074400, discloses an enclosure/touch screen assembly (housing) that comprises of a supporting structure 105 (bezel) with a step-down corner 150 that exhibits a bezel like appearance. The support structure is used to conceal traces 180 (Figure 1; [0006-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, and Philipp to further include the teachings of Gettemy in order to provide housing including a bezel; wherein the bezel positioned over the plurality of metal traces to hide the metal traces. The motivation to combine these analogous arts is because Gettemy describes an enclosure/touch screen assembly being held in place by the supporting structure 105 which also provides the benefit of conceals components of the digitizer (Gettemy: [0006]; [0008];).
Therefore, the combination of Itoh, Colgan, Harley, Philipp, and Gettemy teaches wherein the first substrate is coupled to the bezel, with the bezel positioned over the plurality of metal traces to hide the metal traces (Itoh: Figure 5; [0048]; Gettemy: Figure 1; [0006-0008]; the supporting structure 105 holds the touch screen in place, thus it is coupled to the transparent resin substrate, and conceals the copper traces).



Regarding Claim 2, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy teaches wherein the plurality of first traces and the plurality of second traces are oriented to cross over each other at crossover locations separated by the dielectric thin film material, the crossover locations forming mutual capacitance sensors for detecting one or more touches on the front side of the first substrate (Itoh: Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” (the crossover locations forming mutual capacitance sensors) which are used for detecting finger or pen positions).  

Regarding Claim 3, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy teaches further comprising a plurality of third traces formed on the back side of the first substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 4, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Regarding Claim 10, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	At the time of the invention, there has been a recognized need or problem in the art to have a material that is capable of being used as the transparent conductive electrodes in an input device.
	There were a finite number of identified and predictable potential solutions to the recognized need or problem which were to have the material used for the first and second transparent conductive elements be the same or different from each other.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide the input device with transparent conductive electrodes capable of being utilized in an input device.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.

Regarding Claim 10, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly teach wherein the first substantially transparent conductive material is different from the second substantially transparent conductive material. 
	However, since the applicant has failed to disclose having the first and second transparent conductive material be different from each other provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been an obvious matter of design choice to provide wherein the material for the first and second transparent conductive electrodes be different from each other.
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art.


Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 5, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly teach further comprising a display module coupled to the second substrate.  
	However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, Philipp, and Gettemy to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 6, The combination of Itoh, Colgan, Harley, Philipp, Gettemy, and Abileah teaches wherein an air gap is disposed between the second substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).  

Regarding Claim 7, The combination of Itoh, Colgan, Harley, Philipp, Gettemy, and Abileah teaches further comprising anti-reflective material formed over the second substrate and over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley , in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, and in further view of Choo et al., US Patent Publication 2007/0229479, henceforth known as Choo.

Regarding Claim 8, The combination of Itoh, Colgan, Harley, Philipp, Gettemy doesn’t explicitly teach further comprising a passivation layer formed over the plurality of second traces.  
Choo et al., US Patent Publication 2007/0229479, teaches having a passivation layer formed on a transparent electrode layer to protect various underlying layers ([0054]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, Philipp, Gettemy to further include the teachings of Choo such that a passivation layer is formed over the transparent electrodes 16b in order to provide further comprising a passivation layer formed over the plurality of second traces. The motivation to combine these arts is because Choo teaches protecting the various underlying layers, such as a transparent electrode layer, from which the passivation layer is formed on (Choo: [0054];).


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, and in further view of Dhawan, US Patent 4771138.

Regarding Claim 9, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly teach the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. 
	However, Dhawan, US Patent 4771138, teaches the use of a ground or shield electrode which is separated from the coupling electrode 30 by a dielectric spacer, for shielding the coupling electrode form interference (Figure 2; col. 3, ll. 56-60; Claim 8;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, Philipp, and Gettemy to further include the teachings of Dhawan in order to provide the second substrate configured to provide a low capacitance spacer between the sheet of conductive material and the plurality of second traces. The motivation to combine these analogous arts is because Dhawan teaches using a spacer between a shielding electrode and a coupling electrode for shielding the coupling electrode from interference (Dhawan: col. 3, ll. 56-60; Claim 8;)
		
Claims 13-15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, and in further view of Mamigonias, US Patent Publication 2006/0012944.

Regarding Claim 13, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of linear transparent electrodes 16a formed on the back side of the protective layer 17);
a dielectric layer formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has a thickness (first thickness) disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer);   
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric layer on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); and 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly disclose a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate,
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).
However, the combination of Itoh and Tanabe doesn’t explicitly teach a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate,
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
However, the combination of Itoh, Tanabe, and Colgan, doesn’t explicitly teach where the dielectric layer is a dielectric planarization layer; and 
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric layer is a dielectric planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).
Therefore, the combination of Itoh, Tanabe, and Colgan, and Harley teaches a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces (Itoh: Figure 4 and 5; [0047-0049]; Harley: [0048] a flat substrate 16, which inherently has thickness (first thickness) and is a planarization layer, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers allowing for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication, as being configured for planarizing the plurality of first traces).
However, the combination of Itoh, Tanabe, and Colgan, and Harley doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Philipp et al., US Patent Publication 2007/0062739, teaches wherein the electrodes of a capacitive touch panel comprises of ITO and are connected to drive and sense units 6 and 8 via drive and sense wires that comprise of conventional copper wiring (components) (Figure 1A and 1B; [0040-0043];). The examiner considers the drive and sense wires to be “components” that are arranged in a “border area” that excludes the area occupied by the row and column electrodes X1-X2, and Y1-Y4.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan, and Harley to further include the teachings of Philipp in order to provide one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Philipp teaches that conventional copper wiring used to connect the electrodes to their respective channels provides a lower resistance connection than would generally be obtainable using ITO (Philipp: [0041]; [0045]).
However, the combination of Itoh, Tanabe, Colgan, Harley, and Philipp doesn’t explicitly teach a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
Gettemy et al., US Patent Publication 2008/0074400, discloses an enclosure/touch screen assembly (housing) that comprises of a supporting structure 105 (bezel) with a step-down corner 150 that exhibits a bezel like appearance. The support structure is used to conceal traces 180 (Figure 1; [0006-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Harley, and Philipp to further include the teachings of Gettemy in order to provide housing including a bezel; wherein the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem. The motivation to combine these analogous arts is because Gettemy describes an enclosure/touch screen assembly being held in place by the supporting structure 105 which also provides the benefit of conceals components of the digitizer (Gettemy: [0006]; [0008];).
Therefore, the combination of Itoh, Tanabe, Harley, Colgan, Philipp, and Gettemy teaches wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem (Itoh: Figure 5; [0048]; Gettemy: Figure 1; [0006-0008]; the supporting structure 105 holds the touch screen in place, thus it is coupled to the transparent resin substrate, and conceals the copper traces)


Regarding Claim 14, The combination of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy teaches further comprising a plurality of third traces formed on the back side of the cover substrate (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect said electrodes to the control circuit 12a).  

Regarding Claim 15, The combination of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy teaches wherein the plurality of third traces are configured for being coupled to one or both of the plurality of first traces and the plurality of second traces for routing to an edge of the sensor panel (Itoh: Figure 4; [0049]; circuit wiring lines 13 and 14 that are connected to the transparent electrodes 16a and 16b, respectively, to connect hem said electrodes to the control circuit 12a. As seen in Figure 4, they are routed to an edge of the input device).  

Claims 16-18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655, and in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, henceforth known as Harley, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, and in further view of Abileah, US Patent Publication 2003/0222857.


Regarding Claim 16, The combination of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly disclose  further comprising a display module coupled to the PET substrate. 
However, Abileah, US Patent Publication 2003/0222857, teaches that typically a touch panel 152 and an LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components. The air gap 198 may be sealed to prevent the entry of contaminants or the flow or air through the gap may be used to cool the LCD, particularly in outdoor environments subject to heading by sunlight (Figure 8; [0066];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy to further include the teachings of Abileah in order to provide further comprising a display module coupled to the second substrate. The motivation to combine these analogous arts is because Abileah teaches that typically the touch panel 152 and the LCD 154 are produced separately and installed so that an air gap 198 is provided between the two components (Abileah: [0066]).

Regarding Claim 17, The combination of Itoh, Tanabe, Colgan, Harley, Philipp, Gettemy, and Abileah teaches wherein an air gap is disposed between the PET substrate and the display module (Abileah: [0066]; an air gap is provided between the touch panel and the LCD).    

Regarding Claim 18, The combination of Itoh, Tanabe, Colgan, Harley, Philipp, Gettemy, and Abileah teaches further comprising anti-reflective material formed over the PET substrate and also over the display module, the anti- reflective material formulated to minimize reflections (Abileah: Figure 8; [0066]; The first 192 and second 194 anti-reflection panels are applied to the LCD 154 and touch panel 152 respectively on opposing sides of the air gap 199. As illustrated, the specular reflection is reduced and the contrast ratio is increased (relative to screen number 12) by the addition of the second anti-reflection panel to touch screen number 14.).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Maag et al., US Patent Publication 2007/0236618, henceforth known as Maag.

Regarding Claim 21, The combination of Itoh, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly teach wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel.
However, Maag teaches that a transparent touch screen construction can include filler materials, such as an optical adhesive as a laminating adhesive, disposed over the substrate and the layer stacks, so that additional substrates are laminated to the construction. Where the additional substrates may also include sensing elements composed of layer stacks ([0004]; [0027-0028];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of  Itoh, Colgan, Harley, Philipp, and Gettemy to further include the teachings of Maag in order to provide wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel. The motivation to combine these arts is to because Maag teaches the use of an optical adhesive in the construction of a transparent touch screen for bonding one element to another (Maag: [0004]; [0027];).


Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Colgan et al., US Patent 6057903, in further view of Harley et al., US Patent Publication 2008/0018596, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Hirano et al., US Patent 5790106, henceforth known as Hirano.

Regarding Claim 22, The combination of Itoh, Colgan, Haley, Philipp, and Gettemy doesn’t explicitly teach further comprising:
	One or more components of a sensor panel subsystem formed in the border area of the first substrate and connected to one or more of the plurality of metal traces the plurality of first traces and the plurality of second traces;
	Wherein the bezel is positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	Hirano et al., US Patent 5790106, discloses circuit components, which comprises of multiplexors, amplifying circuits, filter circuits, A/D converters, CPU, and oscillation circuit are mounted on a periphery (border area) of the glass substrate, out of the way of the X and Y electrodes. The circuit components are connected between the X and Y electrodes and the host computer 16 via a cable (not shown) (Figure 2; col. 4, ll. 35-63;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Colgan, Harley, Philipp, and Gettemy to further include the teachings of Hirano in order to provide one or more components of a sensor panel subsystem formed in the border area of the first substrate and connected to one or more of the plurality of metal traces the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Hirano teaches mounting the circuit components of a coordinate input apparatus on the same substrate as electrodes, but on the periphery of the electrodes (Hirano: col. 4, ll. 60-63;).
	The combination of Itoh, Colgan, Harley, Philipp, Gettemy, and Hirano doesn’t explicitly teach wherein the bezel is positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the circuit components be arranged underneath the supporting structure so that it hides the circuit components, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japiske, 86 USPQ 70.
Therefore, the claimed subject matter of, “wherein the bezel is positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem” would have been obvious to one of ordinary skill in the art.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655 , in further view of in further view of Colgan et al., US Patent 6057903, Harley et al., US Patent Publication 2008/0018596, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Maag et al., US Patent Publication 2007/0236618, henceforth known as Maag.

Regarding Claim 23, The combination of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly teach wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel.
However, Maag teaches that a transparent touch screen construction can include filler materials, such as an optical adhesive as a laminating adhesive, disposed over the substrate and the layer stacks, so that additional substrates are laminated to the construction. Where the additional substrates may also include sensing elements composed of layer stacks ([0004]; [0027-0028];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of  Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy to further include the teachings of Maag in order to provide wherein the second substrate is coupled to the first substrate with a  full lamination layer of adhesive in an absence of an opaque mask enabled by the bezel. The motivation to combine these arts is to because Maag teaches the use of an optical adhesive in the construction of a transparent touch screen for bonding one element to another (Maag: [0004]; [0027];).


Claim 13 and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh, US Patent Publication 2002/0186210, in further view of Tanabe, US Patent Publication 2006/0001655 , in further view of Colgan et al., US Patent 6057903, Harley, in further view of Philipp et al., US Patent Publication 2007/0062739, henceforth known as Philipp, in further view of Gettemy et al., US Patent Publication 2008/0074400, henceforth known as Gettemy, in further view of Hirano et al., US Patent 5790106, henceforth known as Hirano.

Regarding Claims 13 and 24, Itoh discloses a touch sensor panel (Abstract; a coordinate input device), comprising: 
a cover substrate having a front side capable of being touched, and a back side opposite the front side (Figure 5; [0048]; a protective layer (a first insulating layer) 17, comprising a transparent resin substrate, has a front side that is capable of being touch, and a back side that is opposite to the front side);
a plurality of first traces of a first substantially transparent conductive material formed on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat);
a dielectric layer formed below the plurality of first traces on the back side of the first substrate (Figure 4 and 5; [0047-0049]; a flat substrate 16, which inherently has thickness (first thickness), disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers the flat substrate as a planarization layer, because it is described as being flat and allows for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication (configured for planarizing the plurality of first traces)); 
a plurality of second traces of a second substantially transparent conductive material formed below the dielectric layer on the back side of the cover substrate (Figure 4 and 5; [0047-0049]; a plurality of strip-like transparent electrodes 16b disposed on the back side of the flat substrate 16, which is also on the back side of the protective layer 17), the plurality of first traces and the plurality of second traces forming capacitive sensors for detecting a touch on the front side of the cover substrate (Figure 4 and 5; [0047-0049]; [0055]; the transparent electrodes 16a and 16b are oriented to cross over each other at crossover locations, that are separated by the flat substrate 16. Where electric flux lines are formed at these “crossover locations” which are used for detecting finger or pen positions); 
a substrate coupled to the cover substrate (Itoh: Figure 4 and 5; [0047-0050]; a lower insulating layer 18, which may be a transparent resist substrate, that is coupled to the protective layer 17, via the intervening components). 
Itoh doesn’t explicitly teach the dielectric layer is a dielectric planarization layer,
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Tanabe, US Patent Publication 2006/0001655, teaches wherein a substrate is typically made of a transparent resin film such as polyethylene terephthalate ([0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the disclosure of Itoh to further include the teachings of Tanabe such that the lower insulating layer 18 is a made of polyethylene terephthalate (PET) in order to provide a polyethylene terephthalate (PET) substrate coupled to the cover substrate. The motivation to combine these arts is because Tanabe teaches that PET is an example of a transparent resin film (Tanabe: [0035];).
However, the combination of Itoh and Tanabe doesn’t explicitly teach the dielectric layer is a dielectric planarization layer,
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces;
a polyethylene terephthalate (PET) substrate coupled to the cover substrate, the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem;
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Colgan et al., US Patent 6057903, teaches providing touch input functionality into a liquid crystal display. Where a guard plane layer is disposed between a signal layer and a common electrode, and is used to reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (col. 3, ll. 31-36; col. 6, ll. 21-41;). The guard plane layer may be formed of a transparent conductive material such as ITO (col. 7, ll. 34-37;).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh and Tanabe to further include the teachings of Colgan in order to provide the PET substrate having a sheet of conductive material formed thereon for shielding the plurality of first traces. The motivation to combine these arts is because Colgan teaches using a guard plane layer for reduce capacitive loading of the signal layer into the common electrode, and also reduces or eliminates capacitive coupling of noise current from the common electrode into the signal layer (Colgan: col. 6, ll. 21-41;).
The combination of Itoh, Tanabe, and Colgan doesn’t explicitly teach the dielectric layer is a dielectric planarization layer,
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem;
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Harley, US Patent Publication 2008/0018596, teaches wherein sense electrode structures are arranged on a planar surface of a substrate ([0042];).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, and Colgan to further include the teachings of Harley such that the flat substrate 16 has planar surfaces for the transparent conductive electrodes, thereby making it a planarization layer, in order to provide wherein the dielectric layer is a dielectric planarization layer. The motivation to combine these analogous arts is because Harley teaches having sense electrode structures are arranged on a planar surface of a substrate (Harley: [0042];).
Therefore, the combination of Itoh, Tanabe, and Colgan, and Harley teaches a dielectric planarization layer formed below the plurality of first traces on the back side of the first substrate and configured for planarizing the plurality of first traces (Itoh: Figure 4 and 5; [0047-0049]; Harley: [0048] a flat substrate 16, which inherently has thickness (first thickness) and is a planarization layer, disposed between the electrodes 16a and 16b comprising of a transparent resin film and glass, which is distinct from any adhesive layer. The examiner considers allowing for the plurality of first and second traces to be formed on top of each other, as described [0033] of applicant’s printed publication, as being configured for planarizing the plurality of first traces).
The combination of Itoh, Tanabe, Colgan, and Harley doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces; and
a housing including a bezel;
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem;
a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Philipp et al., US Patent Publication 2007/0062739, teaches wherein the electrodes of a capacitive touch panel comprises of ITO and are connected to drive and sense units 6 and 8 via drive and sense wires that comprise of conventional copper wiring (metal traces) (Figure 1A and 1B; [0040-0043];). The examiner considers the drive and sense wires to be “components” that are arranged in a “border area” that excludes the area occupied by the row and column electrodes X1-X2, and Y1-Y4.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan and Harley to further include the teachings of Philipp in order to provide a plurality of metal traces formed in a border area of the first substrate and connected to one or both of the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Philipp teaches that conventional copper wiring used to connect the electrodes to their respective channels provides a lower resistance connection than would generally be obtainable using ITO (Philipp: [0041]; [0045]).
However, the combination of Itoh, Tanabe, Colgan, Harley, and Philipp doesn’t explicitly teach a housing including a bezel;
one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem,
wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces.
Gettemy et al., US Patent Publication 2008/0074400, discloses an enclosure/touch screen assembly (housing) that comprises of a supporting structure 105 (bezel) with a step-down corner 150 that exhibits a bezel like appearance. The support structure is used to conceal traces 180 (Figure 1; [0006-0008];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Harley, and Philipp to further include the teachings of Gettemy in order to provide housing including a bezel; wherein the bezel is positioned over the plurality of metal traces to hide the plurality of metal traces. The motivation to combine these analogous arts is because Gettemy describes an enclosure/touch screen assembly being held in place by the supporting structure 105 which also provides the benefit of conceals components of the digitizer (Gettemy: [0006]; [0008];).
Therefore, the combination of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy teaches wherein the cover substrate is coupled to the bezel (Itoh: Figure 5; [0048]; Gettemy: Figure 1; [0006-0008]; the supporting structure 105 holds the touch screen in place, thus it is coupled to the transparent resin substrate, and conceals the copper traces)
	However, the combination of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy doesn’t explicitly teach one or more components of a sensor panel subsystem formed in a border area of the cover substrate and connected to one or both of the plurality of first traces and the plurality of second traces
wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	Hirano et al., US Patent 5790106, discloses circuit components, which comprises of multiplexors, amplifying circuits, filter circuits, A/D converters, CPU, and oscillation circuit are mounted on a periphery (border area) of the glass substrate, out of the way of the X and Y electrodes. The circuit components are connected between the X and Y electrodes and the host computer 16 via a cable (not shown) (Figure 2; col. 4, ll. 35-63;).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combinational disclosure of Itoh, Tanabe, Colgan, Harley, Philipp, and Gettemy to further include the teachings of Hirano in order to provide one or more components of a sensor panel subsystem formed in the border area of the first substrate and connected to one or more of the plurality of metal traces the plurality of first traces and the plurality of second traces. The motivation to combine these analogous arts is because Hirano teaches mounting the circuit components of a coordinate input apparatus on the same substrate as electrodes, but on the periphery of the electrodes (Hirano: col. 4, ll. 60-63;).
	The combination of Itoh, Tanabe, Colgan, Harley, Philipp, Gettemy, and Hirano doesn’t explicitly teach wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem.
	However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have the circuit components be arranged underneath the supporting structure so that it hides the circuit components, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japiske, 86 USPQ 70. 
	Therefore, the claimed subject matter of, “wherein the cover substrate is coupled to the bezel, with the bezel positioned over the one or more components of the sensor panel subsystem to hide the one or more components of the sensor panel subsystem” would have been obvious to one of ordinary skill in the art.


Response to Arguments

Applicant’s arguments with respect to claims 10/27/2022 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699